Elliott, J.
The relators sought and secured a recovery against the appellant upon his official bond as township trustee. It was alleged, among other things, that he had wrongfully and illegally executed promissory, notes of the township to R. B. Pollard.
The relators base their claim to a recovery on the fact that they are good-faith purchasers of the notes, and were misled by the wrongful acts of the township trustee. The claim is without foundation. The notes were void in their inception, and this the relators were bound to know as matter of law. They can not, therefore, have any' cause of action upon the official bond. Whether they may maintain a different action we do not decide. The question is fully discussed in State, ex rel., v. Hawes, 112 Ind. 323, and it is unnecessary for us to again discuss it.
Judgment reversed, for the reason that the complaint does not state a cause of action.